1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10       ZINA B.,1                                   Case No. CV 19-6988-VAP (KK)
11                                Plaintiff,
12                          v.                       ORDER TO SHOW CAUSE
13       ANDREW SAUL, Commissioner of
         Social Security,
14
                                  Defendant(s).
15
16
17           On August 12, 2019, Plaintiff Zina B. (“Plaintiff”), proceeding pro se, filed a
18   Complaint challenging the denial of her application for Title II Disability Insurance
19   Benefits and Title XVI Supplemental Security Income by the Commissioner of the
20   Social Security Administration (“Defendant”). ECF Docket No. (“Dkt.”) 1.
21           On August 13, 2019, the Court issued a Case Management Order (“CMO”)
22   instructing Defendant to file a notice of service of the certified administrative record
23   within 90 days of being served with the Complaint. Dkt. 6 at 2 (“The Commissioner
24   shall have ninety (90) days from the date of service of the complaint in which to
25   serve a complete copy of the certified administrative record on plaintiff and
26   electronically file a notice of service with the Court.”). On October 15, 2019, Plaintiff
27   1Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
28   and the recommendation of the Committee on Court Administration and Case
     Management of the Judicial Conference of the United States.
 1   filed a proof of service of the summons and complaint on Defendant on October 2,
 2   2019. Dkt. 7. Accordingly, Defendant’s notice of service of the certified
 3   administrative records was due on December 31, 2019. As of this date, Defendant
 4   has not complied with the August 13, 2019 Order. 2
 5         Defendant is, therefore, ORDERED TO SHOW CAUSE in writing, on or
 6   before February 7, 2020, why Defendant failed to file a notice of service of the
 7   certified administrative record. Defendant is cautioned failure to timely respond to
 8   this Order may result in entry of default, pursuant to Federal Rule of Civil Procedure
 9   55(a), and/or sanctions.
10
11   Dated: January 24, 2020
12                                           HONORABLE KENLY KIYA KATO
                                             United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     2 The Court notes Defendant has appeared in the action by filing a Notice of Consent
     to Proceed Before Magistrate Judge. Dkt. 8.
                                              2
